UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 24, 2012 Commission file no:1-10655 ENVIRONMENTAL TECTONICS CORPORATION Pennsylvania 23-1714256 (State of incorporation) (I.R.S. Employer Identification No.) County Line Industrial Park 125 James Way Southampton, Pennsylvania 18966 (Address of principal executive offices) Registrant’s telephone number: (215) 355-9100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 4, 2012, there were 9,148,010shares of the registrant’s Common Stock issued and outstanding. Index PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 EXHIBIT 31.1 31 EXHIBIT 31.2 32 EXHIBIT 32 33 When used in this Quarterly Report on Form 10-Q, except where the context otherwise requires, the terms “we”, “us”, “our”, “ETC”, and the “Company” refer to Environmental Tectonics Corporation and its subsidiaries. 2 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Environmental Tectonics Corporation Consolidated Statements of Income and Comprehensive Income (unaudited) (in thousands, except per share information) Thirteen weeks ended Twenty-six weeks ended August 24, 2012 August 26, 2011 August 24, 2012 August 26, 2011 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Research and development Operating income Other expenses: Interest expense, net Other (income) expense, net ) ) ) 84 Income before income taxes Provision for income taxes Net income Loss (gain) attributable to non-controlling interest 1 (2
